     Case 2:21-cr-00106-MCS Document 30 Filed 05/19/21 Page 1 of 3 Page ID #:466



1     LAW OFFICES OF BRIAN SILBER, P.A.
      Brian Silber (Pro Hac Vice)
2     916 South Andrews Avenue
      Fort Lauderdale, FL 33316
3     Telephone: (954) 462-3636
      Email: silberlaw@gmail.com
4

5     THE LENTZ LAW FIRM, P.C.
      Jacek W. Lentz (State Bar No. 213198)
6     9171 Wilshire Blvd., Suite 500
      Beverly Hills, CA 90210
7     Telephone: (213) 250 - 9200
      Facsimile: (888) 571 – 5591
8     Email: jwl@lentzlawfirm.com
9     Attorneys for Movants
      Tenants 1 - 4
10

11
                                 UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
      UNITED STATES OF AMERICA,                        Case No. 21-CR-00106-MCS
15
                                    Plaintiff,         REPLY IN SUPPORT OF MOTION
16                                                     FOR LEAVE TO PROCEED
             v.                                        ANONYMOUSLY BY TENANTS 1 – 4
17

18

19    U.S. PRIVATE VAULTS INC.,                        Date: June 7, 2021
      California Corporate Number C3405297,            Time: 3:00 p.m.
20
                                    Defendant.
21                                                     Hon. Mark C. Scarsi
22

23
             TENANTS 1 – 4 (“movants” or “tenants”) hereby reply to the Plaintiff’s United
24
      States of America (the “government”) Opposition to Motion For Leave To Proceed
25
      Anonymously, as follows:
26

27

28
      REPLY IN SUPPORT OF MOTION FOR LEAVE TO    -1-                                S408873.1
      PROCEED ANONYMOUSLY
     Case 2:21-cr-00106-MCS Document 30 Filed 05/19/21 Page 2 of 3 Page ID #:467



1                                               I.
2                      MEMORANDUM OF POINTS AND AUTHORITIES
3

4
             Tenants’ 1-4's Motions For Return of Property (the “Motion”) [Dkt Doc. Nos:
5
      12, 16, 20] and their Reply In Support of the Motion (the “Reply”) [Dkt Doc. No.
6
      29] are incorporated herein by reference.
7
             Based on the arguments made in the Motion, the Reply and the complete
8
      files and records of this action, the Court is asked to grant tenants’ Motion For
9
      Leave to Proceed Anonymously.
10

11
      DATED: May 19, 2021                             Respectfully submitted,
12
                                                      LAW OFFICES OF BRIAN SILBER
13

14
                                                       /s/ Brian Silber
15
                                                      By: _______________________________
16                                                        Brian Silber
                                                          Attorneys for Movants
17                                                        Tenants 1 - 4
18

19

20

21

22

23

24

25

26

27

28
      REPLY IN SUPPORT OF MOTION FOR LEAVE TO   -2-                                 S408873.1
      PROCEED ANONYMOUSLY
     Case 2:21-cr-00106-MCS Document 30 Filed 05/19/21 Page 3 of 3 Page ID #:468



1
      DATED: May 19, 2021                             Respectfully submitted,
2
                                                      THE LENTZ LAW FIRM, P.C
3

4
                                                       /s/ Jacek W. Lentz
5
                                                      By: _______________________________
6                                                         Jacek W. Lentz
                                                          Attorneys for Movants
7                                                         Tenants 1 - 4
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      REPLY IN SUPPORT OF MOTION FOR LEAVE TO   -3-                                S408873.1
      PROCEED ANONYMOUSLY
